Case: 1:12-cv-00425-TSB-MRM Doc #: 146 Filed: 04/15/20 Page: 1 of 3 PAGEID #: 3503




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 CHRISTOPHER SMITH,                          :      Case No. 1:12-cv-425
                                             :
       Petitioner,                           :      Judge Timothy S. Black
                                             :
 vs.                                         :      Magistrate Judge Michael R. Merz
                                             :
 WARDEN, Toledo Correctional                 :
 Institution,                                :
                                             :
        Respondent.                          :

           ORDER FOR RESPONSE AND PRESERVATION OF ITEMS

       On April 9, 2020, this Court issued an unconditional writ of habeas corpus,

requiring Petitioner Christopher Smith’s immediate release from State custody (the

“Unconditional Writ”). (Doc. 125). Respondent failed to comply with the Court’s

Unconditional Writ, resulting in Petitioner being transported to and detained in the

Hamilton County Justice Center (“HCJC”). (Doc. 134-1 at ¶ 15).

       On April 14, 2020, Hamilton County Common Pleas Judge Robert Ruehlman also

ordered Petitioner’s immediate release, pursuant to the Unconditional Writ. (Docs. 140,

143). Later that evening, however, the Court learned that Petitioner was still in custody

at HCJC and, in fact, was scheduled for transport back to the Toledo Correctional

Institution (“TCI”). (Doc. 140).

       Specifically, officials at HCJC advised Petitioner’s counsel that “the Warden [of

TCI, i.e., Respondent] had placed a ‘holder’ on Smith yesterday (April 13) for Smith to

be brought back to the custody of TCI, and that Hamilton County was now holding Smith
Case: 1:12-cv-00425-TSB-MRM Doc #: 146 Filed: 04/15/20 Page: 2 of 3 PAGEID #: 3504




on behalf of the Warden ….” (Id. at 1). Officials at HCJC permitted Petitioner’s counsel

to view the holder on HCJC’s computer. (Id. at 1-2). Counsel advised the Court that, to

the best of her recollection, the holder reflected as follows: “Type: Holder; Status:

Active; Agency: special circumstances; Applied: April 13, 2020; Must return to Toledo

Correctional Institution.” (Id. at 2).

       Upon learning of the alleged TCI holder, this Court issued a third Order to cease

the scheduled transport and ordered Petitioner’s immediate release within the next hour,

i.e., by 9:00 p.m. (Doc. 141). The Court also called the Hamilton County Sheriff’s

Office (“HCSO”) to ensure their receipt of the Order, as well as the Unconditional Writ

and related Orders. Pursuant to the Order, Petitioner was released at 9:00 p.m.

       Shortly thereafter, at 9:03 p.m., the Court received an email from an attorney with

the Office of the Ohio Attorney General’s Office (the “AG’s Office”), advising the Court

that the Ohio Department of Rehabilitations and Corrections (“Ohio DRC”) does not

issue holders and that the AG’s Office had “cleared up the confusion with the Hamilton

County Justice Center.”

       As this Court continues to assess the nature and extent of Respondent’s

noncompliance with the Unconditional Writ and the related Order for release, as well as

the potential interference with compliance caused by any and all other individuals

involved in these proceedings, the Court hereby ORDERS as follows:

       1. Respondent and Respondent’s counsel SHALL preserve, and take all necessary
          steps to ensure the continued preservation of, the official case file, and any and
          all other files, folders, documents, notes, records, and communications, which
          are dated beginning March 20, 2020, and are in the actual or constructive
          possession of TCI and/or any employees or personnel of TCI, and which

                                             2
Case: 1:12-cv-00425-TSB-MRM Doc #: 146 Filed: 04/15/20 Page: 3 of 3 PAGEID #: 3505




          pertain to: Petitioner’s detention in TCI; Petitioner’s release from TCI;
          Petitioner’s transport/transfer from TCI; Petitioner’s detention in Hamilton
          County; the circumstances that led to the alleged “holder” placed on or about
          April 13, 2020; and the Unconditional Writ and any other Orders issued by this
          Court in the course of these habeas proceedings;

       2. The HCSO and the HCJC SHALL preserve, and take all necessary steps to
          ensure the continued preservation of, the official case file, and any and all
          other files, folders, documents, notes, records, and communications, dated
          beginning April 6, 2020, which are in the actual or constructive possession of
          HCSO, HCJC, and/or any employees or personnel of HCSO and/or HCJC, and
          which pertain to: Petitioner’s detention in TCI; Petitioner’s release from TCI;
          Petitioner’s transport/transfer from TCI; Petitioner’s detention in Hamilton
          County; the circumstances that led to the alleged “holder” placed on or about
          April 13, 2020; and the Unconditional Writ and any other Orders issued by this
          Court in the course of these habeas proceedings;

       3. By no later than 4:00 p.m. on April 16, 2020, Respondent SHALL file with this
          Court a sworn affidavit, explaining, in detail, the circumstances that caused the
          alleged TCI “holder” to be lodged against Petitioner. Respondent SHALL
          specifically address and identify, inter alia, the “special circumstances”
          referenced in the holder; and

       4. Respondent’s counsel SHALL serve a copy of this Order upon the appropriate
          individual(s) at the HCSO and HCJC. Counsel shall file a verified statement
          no later than 12:00 p.m. tomorrow, confirming service.

       IT IS SO ORDERED.

 Date: April 15, 2020
                                                           Timothy S. Black
                                                           United States District Judge




                                            3
